DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Response to Arguments/Amendments
Applicant’s amendments overcome the previous prior art rejections; therefore, the previous prior art rejections have been withdrawn. However, upon further search and consideration, there is a new rejection made in part based on newly cited prior art (see below for further details).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi (WO-2016088574-A1) in view of Decoux (WO-2018007444-A1), Gambini (US 20020192808 A1), and Chen (CN106883163A).
Regarding claim 1, Iguchi teaches a spectrometry device configured to irradiate a long afterglow emission material with excitation light and measure a photoluminescence quantum yield, the device comprising: 
a light source (10) configured to output the excitation light; 
an integrator (20) configured to have an internal space in which the long afterglow emission material is disposed, and output light from the internal space as detection light; 
a spectroscopic detector (40) configured to spectroscopically disperse the detection light and acquire spectral data; 
an analyzer (50) configured to analyze the photoluminescence quantum yield of the long afterglow emission material on the basis of the spectral data (page 7, lines 248-251; page 8, lines 323-331); and 
a controller (50; Page 5, lines 195-203) configured to control the presence of input of the excitation light to the internal space (page 4, lines 135) 
wherein the controller 
controls the light source so that the input of the excitation light to the internal space is maintained in a first period in which the acquisition of the spectral data through the spectroscopic detector is started (page 4, line 135; page 5, lines 195-203).
 
    PNG
    media_image1.png
    465
    881
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    456
    880
    media_image2.png
    Greyscale

Iguchi doesn’t explicitly teach the controller is configured to control switching between presence and absence of input of the excitation light and an exposure time of the detection light in the spectroscopic detector; and that the input of the excitation light to the internal space is stopped in a second period subsequent to the first period; controls the spectroscopic detector so that an exposure time of the detection light in the second period becomes longer than an exposure time of the detection light in the first period.  
Decoux teaches controlling switching between presence and absence of input of the excitation light and that the input of the excitation light to the internal space is stopped in a second period subsequent to the first period (page 64, line 15 – page 65, line 1). Additionally, Decoux teaches this provides the benefit of helping to determine afterglow parameters (page 64, line 15 – page 65, line 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the controller is configured to control switching between presence and absence of input of the excitation light to the internal space and that the input of the excitation light to the internal space is stopped in a second period subsequent to the first period. A person would be motivated to make this modification in order to provide additional information about the afterglow by measuring the signal without the interference of the light from the light source.
In the above combination, the first period is one during which input of the excitation light into the internal space is maintained, and the second period is one during which input of the excitation light into the internal space is stopped (for example, see Decoux, page 64, line 15 to page 65, line 1).
The above combination doesn’t explicitly teach the controller is configured to control an exposure time of the detection light in the spectroscopic detector; controls the spectroscopic detector so that an exposure time of the detection light in the second period becomes longer than an exposure time of the detection light in the first period; the detection light and the spectral data contain a component having a longer wavelength than the excitation light.
Gambini teaches controlling an exposure time of the detection light (paragraph 11). Additionally, Gambini teaches this provides the benefit of increasing exposure time when less light is incident on the detector (paragraph 11).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the controller is configured to control an exposure time of the detection light in the spectroscopic detector and controls the spectroscopic detector so that an exposure time of the detection light in the second period becomes longer than an exposure time of the detection light in the first period. A person would be motivated to make this modification in order to increase the exposure time when less light is incident on the detector – including during the second period where one or the sources of light (the excitation light) has been stopped and therefore there is less light being detected – which increases measurement sensitivity.
For the reasons given above, the examiner considers the claim to be rendered obvious by the above combination. Alternatively, if one were to consider the above combination as not teaching the controller controls the spectroscopic detector so that an exposure time of the detection light in the second period becomes longer than an exposure time of the detection light in the first period, Decoux teaches that the emissions can last for hours (page 2, lines 5-15). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the controller controls the spectroscopic detector so that an exposure time of the detection light in the second period becomes longer than an exposure time of the detection light in the first period in order to continue measuring the emissions for as long as they last, including a time longer than it takes to excite the material (since the measurement lasts for a significantly longer time, the total exposure time is significantly greater).
For Applicant’s convenience, the portion of the examiner’s response to Applicant’s arguments that is relevant to the independent claims is pasted below:
In response, the examiner notes that the following: 1) The combination is not to put the entire device of Decoux into Iguchi; nor is the combination to change the wavelength filters. Instead, Decoux is used to teach switching off the excitation light, which provides the benefit of accurately determining afterglow parameters by measuring the signal without the interference of the light from the light source. 2) The combination of Iguchi and Decoux teaches stopping the excitation light and therefore having two periods (see the citations to Decoux). In this combination, the excitation light is on during the first period and off during the second period. Gambini simply provides a general teaching of setting the exposure time to be longer when there is less light to operate within the desired range of the detector. Based on this teaching, it would be obvious to have the exposure time be longer during the second period, because there is less light (since the light source has been turned off). It is also noted that this limitation has been rejected in the alternative (using another definition of exposure time, which is the total exposure time). This alternative rejection is based on Decoux’s teaching that afterglow emissions can last for hours; therefore, it would be obvious to continue the measurements taken during the second period for hours in order to measure the entirety of the afterglow emissions, and therefore having a total exposure time for the second period be hours as well. It is also noted that Najmabadi (cited with respect to dependent claims 3 and 8) is directed to measuring emissions and teaches that adjusting the exposure time allows one to improve detection of emissions (paragraphs 26 and 8; see the rejection of claim 3 for further details).

The above combination doesn’t explicitly teach the detection light and the spectral data contain a component having a longer wavelength than the excitation light.
Like Iguchi (and like Applicant), Chen is directed to spectrometry with long afterglow materials (paragraph 1 of attached translation). Chen teaches detection light and the spectral data contain a component having a longer wavelength than the excitation light (paragraph 33 of attached translation and figure 1).

    PNG
    media_image3.png
    497
    383
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having the detection light and the spectral data contain a component having a longer wavelength than the excitation light in order to detect the entire spectrum when using afterglow materials that have an emission wavelength longer than the excitation wavelength.
Regarding claim 2, in the above combination the controller controls the spectroscopic detector so that an exposure time of the detection light becomes longer after an elapse of a certain period of time from start of the second period (since the above combination teaches the exposure time becoming longer as less light enters the detector, and less light enters the detector as more time goes by, since that’s the nature of the luminescence of the above combination).  
Regarding claim 5, Iguchi teaches the integrator is an integration hemisphere (figure 6).  
Regarding claim 6, Iguchi teaches a spectrometry method of irradiating a long afterglow emission material with excitation light and measuring a photoluminescence quantum yield, the method comprising: 
acquiring spectroscopically (40) dispersing detection light, output from an integrator (20) having an internal space in which the long afterglow emission material is disposed, through a spectroscopic detector and acquiring spectral data; and 
analyzing (50) the photoluminescence quantum yield of the long afterglow emission material on the basis of the spectral data (page 7, lines 248-251; page 8, lines 323-331), 
wherein, in the acquiring, input of the excitation light to the internal space is maintained in a first period in which the acquisition of the spectral data through the spectroscopic detector is started (page 4, line 135; page 5, lines 195-203), and 
Iguchi doesn’t explicitly teach the input of the excitation light to the internal space is stopped in a second period subsequent to the first period, and an exposure time of the detection light in the second period in the spectroscopic detector is made longer than an exposure time of the detection light in the first period.  
Decoux teaches controlling switching between presence and absence of input of the excitation light and that the input of the excitation light to the internal space is stopped in a second period subsequent to the first period (page 64, line 15 – page 65, line 1). Additionally, Decoux teaches this provides the benefit of helping to determine afterglow parameters (page 64, line 15 – page 65, line 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the input of the excitation light to the internal space is stopped in a second period subsequent to the first period, and an exposure time of the detection light in the second period in the spectroscopic detector is made longer than an exposure time of the detection light in the first period. A person would be motivated to make this modification in order to provide additional information about the afterglow by measuring the signal without the interference of the light from the light source.
In the above combination, the first period is one during which input of the excitation light into the internal space is maintained, and the second period is one during which input of the excitation light into the internal space is stopped (for example, see Decoux, page 64, line 15 to page 65, line 1).
The above combination doesn’t explicitly teach an exposure time of the detection light in the second period in the spectroscopic detector is made longer than an exposure time of the detection light in the first period.  
Gambini teaches controlling an exposure time of the detection light (paragraph 11). Additionally, Gambini teaches this provides the benefit of increasing exposure time when less light is incident on the detector (paragraph 11).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that an exposure time of the detection light in the second period in the spectroscopic detector is made longer than an exposure time of the detection light in the first period.  A person would be motivated to make this modification in order to increase the exposure time when less light is incident on the detector – including during the second period where one or the sources of light (the excitation light) has been stopped and therefore there is less light being detected – which increases measurement sensitivity.
For the reasons given above, the examiner considers the claim to be rendered obvious by the above combination. Alternatively, if one were to consider the above combination as not teaching the controller controls the spectroscopic detector so that an exposure time of the detection light in the second period becomes longer than an exposure time of the detection light in the first period, Decoux teaches that the emissions can last for hours (page 2, lines 5-15). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the controller controls the spectroscopic detector so that an exposure time of the detection light in the second period becomes longer than an exposure time of the detection light in the first period in order to continue measuring the emissions for as long as they last, including a time longer than it takes to excite the material (since the measurement lasts for a significantly longer time, the total exposure time is significantly greater).
The above combination doesn’t explicitly teach the detection light and the spectral data contain a component having a longer wavelength than the excitation light.
Like Iguchi (and like Applicant), Chen is directed to spectrometry with long afterglow materials (paragraph 1 of attached translation). Chen teaches detection light and the spectral data contain a component having a longer wavelength than the excitation light (paragraph 33 of attached translation and figure 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having the detection light and the spectral data contain a component having a longer wavelength than the excitation light in order to detect the entire spectrum when using afterglow materials that have an emission wavelength longer than the excitation wavelength.
Regarding claim 7, in the above combination in the spectral data acquisition step acquiring, an exposure time of the detection light in the spectroscopic detector is made longer after an elapse of a certain period of time from start of the second period (since the above combination teaches the exposure time becoming longer as less light enters the detector, and less light enters the detector as more time goes by, since that’s the nature of the luminescence of the above combination).    
Regarding claim 10, Iguchi teaches an integration hemisphere is used as the integrator (figure 6).   
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi, Decoux, Gambini, and Chen, as applied to claims 1 and 6 above, and further in view of Najmabadi (US 20110115897 A1).
Regarding claim 3, Iguchi doesn’t explicitly teach the spectroscopic detector acquires a peak value of an intensity of the excitation light in the first period and a peak value of an intensity of light emission in the long afterglow emission material on the basis of the spectral data, and the controller determines an exposure time of the detection light during start of the second period on the basis of a product of a ratio of the peak value of the intensity of the excitation light to the peak value of the intensity of light emission and the exposure time of the detection light in the first period.  
Najmabadi teaches acquiring an intensity peak value of an intensity in a period and determining an exposure time of the detection light based on a ratio of a reference peak value to the acquired peak value (paragraph 103).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the exposure time during each period is based on a ratio of a reference peak intensity to the intensity of the light in that period in order to ensure high sensitivity without saturating the detector. 
The above combination implicitly discloses the spectroscopic detector acquires a peak value of an intensity of the excitation light in the first period and a peak value of an intensity of light emission in the long afterglow emission material on the basis of the spectral data, and the controller determines an exposure time of the detection light during start of the second period on the basis of a product of a ratio of the peak value of the intensity of the excitation light to the peak value of the intensity of light emission and the exposure time of the detection light in the first period (this is because, it teaches t1=Iref/Iexcitation and t2=Iref/Iemission; therefore t2 =Iexci/Iemiss * t1 is implicit in this two equations; t1 corresponds to the exposure time in period 1; Iref corresponds to the reference peak intensity; etc)
Regarding claim 8, Iguchi doesn’t explicitly teach acquiring a peak value of an intensity of the excitation light in the first period and a peak value of an intensity of light emission in the long afterglow emission material on the basis of the spectral data, wherein, in the peak acquiring, an exposure time of the detection light during start of the second period is determined on the basis of a product of a ratio of the peak value of the intensity of the excitation light to the peak value of the intensity of light emission and the exposure time of the detection light in the first period.  
Najmabadi teaches acquiring an intensity peak value of an intensity in a period and determining an exposure time of the detection light based on a ratio of a reference peak value to the acquired peak value (paragraph 103).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the exposure time during each period is based on a ratio of a reference peak intensity to the intensity of the light in that period in order to ensure high sensitivity without saturating the detector. 
The above combination implicitly discloses acquiring a peak value of an intensity of the excitation light in the first period and a peak value of an intensity of light emission in the long afterglow emission material on the basis of the spectral data, wherein, in the peak acquiring, an exposure time of the detection light during start of the second period is determined on the basis of a product of a ratio of the peak value of the intensity of the excitation light to the peak value of the intensity of light emission and the exposure time of the detection light in the first period (this is because, it teaches t1=Iref/Iexcitation and t2=Iref/Iemission; therefore t2 =Iexci/Iemiss * t1 is implicit in this two equations; t1 corresponds to the exposure time in period 1; Iref corresponds to the reference peak intensity; etc)  
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi, Decoux, Gambini, and Chen, as applied to claims 1 and 6 above, and further in view of Watanabe (US 20110121200 A1)
Regarding claim 4, Iguchi doesn’t explicitly teach the analyzer analyzes a time profile of an intensity of light emission in the long afterglow emission material by standardizing the intensity of light emission in the long afterglow emission material in the first period on the basis of the exposure time of the detection light in the first period, and standardizing the intensity of light emission in the long afterglow emission material in the second period on the basis of the exposure time of the detection light in the second period.  
Watanabe teaches analyzing a time profile of an intensity of light emission in the long afterglow emission material by standardizing the intensity of light emission in a period on the basis of the exposure time of the detection light in that period (paragraph 46).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the analyzer analyzes a time profile of an intensity of light emission in the long afterglow emission material by standardizing the intensity of light emission in the long afterglow emission material in each period on the basis of the exposure time of the detection light in the corresponding period. A person would be motivated to make this modification in order to single out the differences of detected intensity that are due to the sample characteristics as opposed to differences of detected intensity that are only due to the increased exposure time.
Regarding claim 9, Iguchi doesn’t explicitly teach in the analyzing, a time profile of an intensity of light emission in the long afterglow emission material is analyzed by standardizing the intensity of light emission in the long afterglow emission material in the first period on the basis of the exposure time of the detection light in the first period, and standardizing the intensity of light emission in the long afterglow emission material in the second period on the basis of the exposure time of the detection light in the second period.  
Watanabe teaches analyzing a time profile of an intensity of light emission in the long afterglow emission material by standardizing the intensity of light emission in a period on the basis of the exposure time of the detection light in that period (paragraph 46).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the analyzer analyzes a time profile of an intensity of light emission in the long afterglow emission material by standardizing the intensity of light emission in the long afterglow emission material in each period on the basis of the exposure time of the detection light in the corresponding period. A person would be motivated to make this modification in order to single out the differences of detected intensity that are due to the sample characteristics as opposed to differences of detected intensity that are only due to the increased exposure time.
Additional Prior Art
CN 105891163 A which shows a similar invention with long wavelength detection
US 20020192808 A1 reads, “Preferably, the processor computes photoreceptor data from the data signals for each photoreceptor, and the adjustment means ascertains highest photoreceptor data, determines whether the highest photoreceptor data are less than, within or higher than the predetermined operating range and, based on such determination, the exposure time is increased, retained or reduced so as to effect a subsequent exposure time for maintaining subsequent photoreceptor data within the predetermined operating range.” (paragraph 11) benefit increasing exposure time when less light is incident on the detector
US 20140161369 A1 reads, “[0164] In the above aspects, the preprocessing section may normalize the fluorescence intensity of each pixel of the fluorescence image and the return-light intensity of each pixel of the reference-light image by gains and exposure times of the fluorescence-image capturing section and the reference-light-image capturing section to generate a normalized fluorescence image and a normalized reference-light image and may multiply at least one of the normalized fluorescence image and the normalized reference-light image by the coefficient to generate a correction fluorescence image and a correction reference-light image.”
KR 101271103 B1 reads, “In this case, the normalization may be defined as a calculation of dividing the amount of light by the exposure time (100 in the present embodiment).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/Examiner, Art Unit 2877